Citation Nr: 1731698	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-33 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In March 2014, the Veteran requested a Board hearing.  A Board videoconference hearing was scheduled for Thursday, October 6, 2016.  By a filing of September 2016, the Veteran withdrew his hearing request.

In December 2016, the Veteran requested that VA provide copies of certain documents.  The VA Records Management Center is processing that request.  See January 2017 acknowledgement letter.  An individual's Privacy Act request for records pertaining to him or her in the custody of the Board will be reviewed and processed prior to appellate action on the individual's appeal.  See 38 C.F.R. §§ 1.577, 20.1200 (2016); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 n.5 (2008).  Because today's decision represents a full grant of the benefit sought on appeal, there is no prejudice to the Veteran in proceeding with adjudication at this time.

Evidence has been accepted into the record with waivers of initial RO consideration, in accordance with 38 C.F.R. §§ 19.9(d)(3), 20.1304(c) (2016).  The waivers are of record.  See Veteran's filings of May 2017, December 2015, and November 2015.

In December 2016 and June 2015, the Board remanded this matter for further development.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

FINDINGS OF FACT

1.  The Veteran has diabetes mellitus, type II, which is controlled by diet.

2.  The Veteran served in the waters off the coast of Vietnam during the Vietnam era and had active duty service in Vietnam.


CONCLUSION OF LAW

Diabetes mellitus, type II, is presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2016).  VCAA notice was sent to the Veteran in November 2008.  Because the Board is granting the claim in full, any error committed by VA with respect to the duties to notify or to assist would be harmless error and need not be considered.

Merits of Claim

Criteria of Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection generally requires (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for a disease or disorder shown by sound judgment to have been incurred in, or aggravated by, active military, naval, or air service.  See 38 U.S.C.A. § 1113(b) (West 2014).  For a disease first diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (d) (2016).

For certain chronic diseases, including diabetes mellitus, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 C.F.R. § 3.303(b) (2016).  For the listed chronic diseases, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to an herbicide agent if a listed chronic disease becomes manifest to a degree of 10 percent disabling or more, unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a) (2016).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including type 2 diabetes, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2016).  The presumption is rebuttable.  See 38 C.F.R. § 3.307(d) (2016).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).  The "service in Vietnam" language of the statute and regulation requires that a veteran was present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA has promulgated a list of the Navy and Coast Guards ships known to be associated with service in Vietnam and exposure to herbicide agents.  See VBA Training Letter 10-06 (Sept. 2010).

What constitutes inland waterways is not defined in VA regulations.  VA's Adjudication Manual M21-1 defines inland waterways and offshore waters and designates some of the locations determined to be within those categories.  See VBA Manual M21-1, IV.ii.1.H.2.  In Gray v. McDonald, 27 Vet. App. 313, 325 (2015), the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as an offshore, rather than an inland, waterway.  The Court vacated the Board's decision in order to allow VA to reevaluate its definition of inland waterways.

Decisions of the Board shall be based on the entire record and applicable law.  See 38 U.S.C.A. §§ 1154(a), 7104 (a) (West 2014).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Reasonable doubt concerning any issue material to the determination of a matter is resolved in a claimant's favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Analysis

In September 2008, the Veteran filed a service-connection claim for diabetes mellitus, type II, stating that the disability had its onset in September 2008.  The Veteran has diabetes mellitus, type II.  See July 2015 VA treatment record; June 2010 VA treatment record.  Because a May 2014 VA treatment record reflects that the Veteran's diabetes mellitus is "diet control," the evidence demonstrates that diabetes mellitus, type II, became manifest to a degree of 10 percent or more following service.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016) (a 10 percent rating is assigned for type 2 diabetes mellitus controlled only by restricted diet).

The Veteran's service treatment records are negative for complaints or findings of diabetes mellitus.  On the June 1968 exit examination report, certain marks and scars were noted, but the report otherwise indicates a normal examination with respect to major systems.  The laboratory findings were normal.  The post-service medical evidence shows that diabetes mellitus was not diagnosed until September 2008, many years after service separation.  See October 2008 VA treatment record. Accordingly, the preponderance of the evidence is against establishing service connection on a presumed basis for diabetes mellitus as a chronic disease or based on a continuity of symptomatology from service or the presumptive period.  See 38 C.F.R. § 3.309 (a) (2016).

The Veteran argues that he is entitled to presumed service connection based on service in the Republic of Vietnam and presumed exposure to herbicides.  See appellate brief of April 2016.  The Veteran reports that he had sea duty on the destroyer U.S.S. Renshaw and was in the Vietnam region from April 1965 until August 1965.  See June 2010 VA treatment record; appellate brief of February 2015.  He reports that the U.S.S. Renshaw was anchored in Saigon Harbor approximately 1000 yards from the shore.  See appellate brief of February 2015; Veteran's filing of September 2016.
The Veteran has submitted evidence that, in April 1965, the U.S.S. Renshaw and other units of Destroyer Division 252 were on station in the South China Sea off of Vietnam in surveillance roles and supporting carrier strike force operations.  See Veteran's February 2015 submission of online article, Naval Warfare, dated August 23, 2013, http://navalwarfare.blogspot.com/2013/08/uss-renshaw-dd-499-dde-499.html.

According to the Veteran, in approximately May, June, or July of 1965, he was assigned as the bow hook on a motor launch (small troop boat).  He, a coxswain, and an engineman were to pick up a South Vietnamese interrogation officer.  They motored to the Saigon Pier, he states, where the Veteran jumped to the pier to tie up the motor launch, and the group waited for a few hours until the officer arrived.  The Veteran states that he stayed on the dock for those hours and that this was the only time that he was on shore in Vietnam.  See notice of disagreement (NOD) of December 2009; VA Form 9 of August 2010; Veteran's filing of September 2016.

In a letter of February 2017, in response to VA's request for information, the Naval History and Heritage Command, Archives Branch, provided a Command Operation Report of the U.S.S. Renshaw for 1965.  The report, which is of record, documents that in early April 1965 the U.S.S. Renshaw was on station in the South China Sea off the coast of Vietnam and that, in April and May, the ship served variously in surveillance roles and in support of carrier striking force operations with brief interludes for maintenance, rest, and recreation at the U.S. Naval Base, Subic Bay, Philippines.  The Archives Branch letter explained that the deck logs for the U.S.S. Renshaw could not be provided because logs dating earlier than 1985 are held by National Archives and Records Administration (NARA).  It was also stated that the deployment of sailors ashore in the Republic of Vietnam are generally not documented in ship deck logs.

In January 2017, in response to VA's inquiry regarding deck logs of the U.S.S. Renshaw for July 28 to August 10, 1965 and August 16 to September 10, 1965, the National Archives and Records Administration (NARA) responded that a review of the deck logs of the U.S.S. Renshaw for the dates requested by VA did not yield information as to a Vietnamese officer being received aboard the ship.  The logs were not sent to VA on the basis that providing copies would exceed the amount that could be provided for free or as a courtesy.  NARA reported that the U.S.S. Renshaw operated in the South China Sea as part of the screening force for the U.S.S. Bennington and U.S.S. Oriskany, conducted anti-submarine warfare operations from time to time, and received mail, supplies, and fuel from other ships and helicopters.  From time to time, personnel arrived via helicopter, but no names were listed.

The NARA letter also pointed out that a ship's deck log, as a "brief record" of the internal administrative and mechanical workings of a ship, will typically include information such as sea and weather conditions, the ship's machinery, any unusual events, and the ship's location, course and speed.  It was further explained that a deck log contains little information regarding a ship's mission and "is not a detailed journal describing all the events transpiring in and around the ship."  During the Vietnam War and afterwards, the letter stated, there is not a consistent record of arriving and departing individuals.

The Veteran has submitted what purports to be a "Historical Deck Log" for the U.S.S. Renshaw in 1965.  An entry for Friday, April 2, 1965 states: "On patrol on YANKEE STATION in the South China Sea as part of a carrier strike force.  A South Vietnamese officer is embarked to assist in the interrogation of junks stopped for cargo verification and identification a part of OPERATION MARKET TIME."  The document does not appear to be an actual deck log, and there is no citation as to its authorship or origin.

The Board finds that the Veteran's assertions as to his active duty service on the mainland of Vietnam in 1965 to be competent and credible.  The Board must give due consideration to the places, types, and circumstances of a Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2014).  The Veteran's DD 214 indicates that his specialty was boatswain's mate.  His medals and commendations include the National Defense Service Medal and Vietnam Service Medal.  The Veteran has submitted a Navy instruction manual for boatswain's mates that covers knots and related docking techniques.  The Board finds that it is consistent with the functions of a boatswain for the Veteran to have gone ashore to dock a motor launch and to wait for an expected passenger on the dock in Saigon as the Veteran has described.  The Veteran is competent to report the event that he experienced first-hand during service.  See 38 C.F.R. § 3.159(a)(2) (2016); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Less weight is assigned to the lack of confirming documentation in the U.S.S. Renshaw's deck logs for the dates cited by VA in its request, because the archivists reported to VA that this type of information (the fact of an interrogation officer having been picked up on shore by motor launch) would not necessarily be recorded in a deck log.

Reasonable doubt exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt within the range of probability, as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2016).  With consideration of the Veteran's competent and credible testimony, his military occupational specialty of boatswain's mate, his service personnel records, and the letters from NARA and the Archives Branch of the Naval History and Heritage Command, the Board finds that the Veteran was present in the Republic of Vietnam during the requisite period.  Resolving all reasonable doubt in his favor, the Veteran is presumed to have been exposed to an herbicide agent.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, service connection for the Veteran's diabetes mellitus, type II, is warranted on a presumptive basis.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309 (2016).

Under the circumstances, there is no need to address the Veteran's additional arguments as to presumed herbicide exposure based on alleged service in the inland waterways of Vietnam (see Veteran's filing of September 2016) and actual exposure to herbicides from contaminated food and water while serving on the U.S.S. Renshaw (see June 2010 VA treatment record; Veteran's statement of January 2011).



ORDER

Service connection for diabetes mellitus, type II, is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


